Citation Nr: 1128212	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar spine injury.

2.  Entitlement to service connection for residuals of a right leg injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from June 1989 to June 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims of entitlement to service connection for the disabilities listed above.  In July 2008, the Board remanded the case for additional development.

The Board is satisfied that there has been substantial compliance with the remand directives with regard to the hearing loss and tinnitus issues and the Board may proceed with review of those claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for residuals of lumbar spine and right leg injuries are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active service.

2.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to the issues decided herein, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection:  Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

A VA examination in August 2009 found bilateral hearing loss by VA standards as well as tinnitus.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Available service treatment records show that in the February 1989 enlistment examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
5
5
5

During service in November 1990, the Veteran was placed on a profile for hearing loss; it was noted that he was routinely exposed to hazardous noise.  Audiometry at that time showed:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
10
15
20

On the service separation examination in March 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
0
10
15
15

The examiner noted high frequency hearing loss.

A private audiologist's report dated in August 2006 noted that the Veteran had mild high frequency hearing loss in both ears with associated constant and chronic tinnitus.  The examiner stated that speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The examiner noted that the Veteran had served as a cannon crewmember in service and was exposed to excessive noise levels from cannon and artillery fire, machinegun fire, and grenade launchers.  She indicated that she had reviewed the Veteran's military service records and had found evidence of decreased hearing while in service.  She opined that:

Based on the acoustic trauma he was exposed to in the service and documented decreased hearing threshold levels upon separation of service, I feel it is at least as likely as not that [the Veteran]'s hearing loss and associated chronic and constant tinnitus was caused by, or contributed to by his noise exposure while in the military.

A VA examination was conducted in August 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
40
LEFT
5
5
20
20
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner diagnosed sensorineural hearing loss and recurrent tinnitus, bilaterally.  It was the examiner's opinion that the Veteran's tinnitus was less likely as not a result of noise exposure in service because preexisting hearing loss was present at 6000 hertz bilaterally and thresholds at 6000 hertz did not significantly change from enlistment to the current audiogram.  No opinion was provided regarding the Veteran's hearing loss.

The service treatment records show that the Veteran was placed on a hearing loss profile during service due to his exposure to hazardous noise.  The service separation examination shows shifts in the pure tone thresholds of both ears when compared to the enlistment examination results.  The private audiologist's August 2006 opinion attributing the Veteran's current bilateral hearing loss to noise exposure during service is the only medical opinion of record addressing the issue.  Accordingly, service connection for bilateral hearing loss is warranted.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  With respect to tinnitus, after a careful review of the evidence of record, the evidence is deemed to be at least in relative equipoise as there is an approximate balance of the positive and negative evidence.  Thus, service connection for tinnitus is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



REMAND

The Veteran contends that he has residuals of lumbar spine and right leg injuries in service.  His complete service treatment records have not been located, however the available service treatment records show that the Veteran suffered a right tibia contusion in August 1991 when he hit his lower right leg with a 10 pound sledgehammer.  The Veteran has reported that he continues to have swelling in his right leg at times.

The Veteran also contends that he injured his low back in service by lifting howitzer plates and 50 pound crates of ammunition.  His DD-214 notes that he served as a cannon crewmember.  Post service records show that in August 1999 he was seen with pain in the "left back" that was assessed as probable muscle spasm or inflammation.  The Veteran was also treated for back pain following a motor vehicle accident in October 2000.

The Veteran has current complaint of back pain and he reports back injuries in service.  VA has a heighted duty to assist this Veteran in the development of his case since his complete service records cannot be located.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, on remand, he should be afforded an examination of his claimed back and right leg disabilities.  See also 38 C.F.R. § 3.1159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed low back and right lower leg disorders.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should be informed that the Board finds the Veteran's account of in-service injuries to be credible.  The opinion should discuss whether any current disability is related to such injuries.  

a. The examiner should conduct a thorough examination of the Veteran's right lower leg and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should state whether it is at least as likely as not (i.e., 50 percent or more probability) that any currently diagnosed right lower leg disability began during active service or is causally linked to any incident of active duty, to include the documented in-service tibia contusion.  

b. The examiner should conduct a thorough examination of the Veteran's spine and provide a diagnosis for any pathology found, including orthopedic and neurologic symptoms.  Based on the examination and review of the record, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent), that any currently diagnosed spine disorder began during active service or is causally linked to any incident of service, including the in-service injuries the Veteran reports.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


